Citation Nr: 1544376	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to July 28, 2008, 20 percent disabling prior to October 20, 2009, and 40 percent disabling on and after October 20, 2009.

2.  Entitlement to an effective date earlier than October 20, 2009, for the award of a 40 percent rating for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 2001 to July 2001 and from January 2004 to January 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2006 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and Boise, Idaho.  

The Veteran's paper claims file and electronic folders in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in Virtual VA includes only duplicative or irrelevant documents.  The electronic folder in VBMS includes July 2015 correspondence, and a September 2015 appellant's brief.

The issue of entitlement to an earlier effective date for the award of a 40 percent rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a June 2010 written statement, the Veteran indicated that he wished to withdraw the issue of entitlement to a higher initial rating for degenerative disc disease of the lumbar spine.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issue of entitlement to a higher initial rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a June 2010 written statement, the Veteran's representative stated that he wished to withdraw the issue of entitlement to a higher initial rating for degenerative disc disease of the lumbar spine.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


ORDER

The appeal on the issue of entitlement to a higher initial rating for degenerative disc disease of the lumbar spine is dismissed.  


REMAND

In July 2015, the Veteran requested a Board videoconference hearing on the issue of entitlement to an earlier effective date for the award of a 40 percent rating for degenerative disc disease of the lumbar spine.  Therefore, he should be scheduled for a hearing in accordance with his request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


